                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


POWER RENTAL OP CO, LLC

            Plaintiff,
v.                                            Case No. 3:20-cv-1015-TJC-JRK

VIRGIN ISLANDS WATER &
POWER AUTHORITY,

            Defendant.


                                   ORDER

      This breach of promissory note case comes before the Court upon Plaintiff

Power Rental Op Co’s (“OpCo”) Motion for Summary Judgment (Doc. 73), to

which Defendant Virgin Islands Water & Power Authority (“WAPA”) has

responded (Doc. 83). OpCo has also filed a reply (Doc. 88).

I.    FACTS

      A.    WAPA and OpCo’s Business Relationship

      OpCo is a Florida limited liability company with its principal place of

business and headquarters in Florida. Docs. 6 at ¶ 2; 66 ¶ 2. WAPA is a municipal

corporation existing under the laws of the United States Virgin Islands (“USVI”)

with a mandate to provide water and power to residential and commercial

customers in the USVI. Docs. 20-1 ¶ 2; 6 at ¶ 3. WAPA does not have offices or
employees in Florida. Doc. 20-1 at ¶¶ 3–6. WAPA also does not provide services

in Florida. Id. ¶¶ 2, 4.

       On February 15, 2012, General Electric International (“GE”) entered into

a contract (the “Rental Agreement”) with WAPA for the provision of water and

energy-related services and rental of power generation equipment and water

treatment systems. See Docs. 6-2; 6 at ¶ 7; 66 ¶ 7. In exchange for the equipment

and services, WAPA was required to make monthly payments. Docs. 6 at ¶ 8; 66

¶ 8.

       In 2013, due to an acquisition of GE businesses, OpCo assumed ownership

of the Rental Agreement. Docs. 6 at ¶ 9; 74 ¶ 3. Between 2013 and 2019, OpCo

and WAPA made numerous modifications to the Rental Agreement. See Docs.

34-1 ¶¶ 7, 11–12; 6-3 at 2. Via thirteen change orders, the parties, among other

changes, modified the contract price and the monthly payment rate, extended

the rental term, and added a new provision on environmental compliance and

indemnification to the Rental Agreement. See Docs. 6-3 at 4, 7, 9–10, 14, 24; 73-

1 at 1. The change orders also memorialize WAPA’s agreement to rent additional

power plant equipment and purchase additional services from OpCo. See Docs.

6-3 at 4, 7, 9–10, 14, 24; 73-1 at 1. The modifications to the Rental Agreement

were primarily made at WAPA’s request and pursuant to telephone negotiations

between    USVI-based      WAPA   representatives   and    Florida-based   OpCo

representatives. See Docs. 34-1 ¶¶ 7, 11–12; 6-3 at 2. Over the course of OpCo


                                       2
and WAPA’s business relationship, WAPA transmitted service requests for

equipment maintenance, customer support, and replacement parts to Florida-

based OpCo employees. Doc. 34-1 ¶ 17.

      Eventually, WAPA stopped making the monthly payments required under

the Rental Agreement; thus, on April 30, 2019, the amount owed by WAPA under

the Rental Agreement was $14,291,986.00. See Docs. 6 ¶¶ 12; 73-1 at 2. OpCo

subsequently agreed to a reduction of the outstanding balance to $9,310,971 in

exchange for WAPA issuing a promissory note (the “Note”) to OpCo for the agreed

reduced amount. Docs. 73-1 at 2; 6 ¶¶ 13, 17; 66 ¶¶ 13, 17; see also Doc. 74 ¶ 14

(“Neither WAPA nor OpCo modified or otherwise amended the Note in writing

subsequent to the execution of the Note.”). The Note is governed by New York

substantive law, and its terms required WAPA to pay OpCo in twenty equal

monthly installments of $507,354.00 until the Maturity Date of December 1,

2020 (a total of $9,310,971.00 plus interest). See Docs. 73-1 at 3, 6; 74 ¶ 13; 6 ¶

17; 66 ¶ 17. Under the Note, WAPA also agreed to pay ten percent interest per

annum on the outstanding principal amount until the principal was paid in full.

See Doc. 73-1 at 3.

      The Note stipulates that WAPA’s failure to make a payment within five

business days following written notice of nonpayment by OpCo constitutes a

default event. See Doc. 73-1 at 4. The Note further specifies:




                                        3
              Upon the occurrence of [a default event], all then
      outstanding principal and accrued interest hereunder shall, at the
      sole selection of [OpCo], become immediately due and payable in
      full . . . . Interest shall accrue, and shall be payable on demand, on
      the outstanding principal balance of this Note from and after the
      date of any [default event] . . . at a rate equal to three percent . . .
      per annum in excess of the interest rate otherwise applicable at
      the time of such default.

Doc. 73-1 at 4–5. The Note also contains a clause on waiver of immunities and a

clause on waiver of defenses that states “[w]ith respect to the Agreed Contract

Arrearage, [WAPA] waives any defenses, right of set off or any other claim

[WAPA] has or may have against [OpCo].” Id. at 4–5.

      B.    WAPA’s Failure to Make Payments Under the Note

      WAPA made six of the twenty monthly payments required under the Note.

Docs. 74 ¶ 15; 6 ¶ 19; 66 ¶ 19. On February 6, 2020, OpCo mailed WAPA a notice,

stating that WAPA had failed to make its January 2020 payment and that WAPA

had “five business days to cure the default.” Doc. 6-4 at 2. On February 27, 2020,

OpCo mailed WAPA a notice, explaining that WAPA was in default under the

Note and demanding immediate payment of the Note’s outstanding principal and

accrued interest. See Docs. 6-4 at 3; 6 ¶ 21; 66 ¶ 21. 1 In June 2020, OpCo filed



      1 The declaration of Christopher King, Vice President of Commercial
Support of OpCo, filed in support of OpCo’s motion for summary judgment,
provides that OpCo also mailed WAPA a notice of default in December 2019. Doc.
74 ¶ 17. While OpCo pleaded that it mailed the February 2020 notices in its
complaint, OpCo did not plead that OpCo mailed the December 2019 notice in its
complaint. Because of this pleading deficiency and the fact that OpCo has not
submitted a copy of the December 2019 notice, the Court will only consider the

                                          4
suit in Florida state court alleging three counts for breach of promissory note

(Count I), services rendered (Count II), and quantum meruit (Count III). Doc. 1-

1. Subsequently, WAPA removed the case to this Court. Docs. 1, 6. OpCo seeks

recovery of $5,393,521.81, plus interest, fees, and costs. Doc. 73 at 4.

II.   DISCUSSION

      A.    WAPA’s Jurisdictional Challenge

      A federal court sitting in Florida may properly exercise personal

jurisdiction only if the requirements of (1) Florida's long-arm statute; and (2) the

Due Process Clause of the Fourteenth Amendment to the United States

Constitution are both satisfied. See Story v. Heartland Payment Sys., LLC, 461

F. Supp. 3d 1216, 1225 (M.D. Fla. 2020) (citing United Techs. Corp. v. Mazer,

556 F.3d 1260, 1274 (11th Cir. 2009)); Fed. R. Civ. P. 4(k)(2).

      WAPA seeks to reargue issues addressed at the November 24, 2020

hearing (Doc. 57) and in the Court’s November 30, 2020 Order (Doc. 55) denying

WAPA’s motion to dismiss for lack of personal jurisdiction. WAPA asserts that

“[t]he parties’ divergent views on facts bearing on this Court’s exercise of

personal jurisdiction constitute a genuine issue of material fact.” Doc. 83 at 7.

However, the Court maintains that it may exercise jurisdiction over WAPA and

expounds on its position below.




February 2020 notices in determining whether WAPA breached the Note.


                                         5
            1.    The Court has specific jurisdiction under the breach-of-
            contract provision of the Florida long-arm statute.

      The Florida long-arm statute confers personal jurisdiction over a

defendant who “[b]reach[es] a contract in this state by failing to perform acts

required by the contract to be performed in this state.” FLA. STAT. §

48.193(1)(a)(7); see also RG Golf Warehouse, Inc. v. Golf Warehouse., 362 F.

Supp. 3d 1226, 1238 (M.D. Fla. 2019) (“Failure to make payments owed under a

contract where payment is due to be made in Florida is sufficient to satisfy

Section (1)(a)(7) of Florida's long-arm statute.”) (internal quotation marks

omitted). Here, WAPA breached the Note by failing to make payments to OpCo.

See Docs. 6 ¶ 19; 66 ¶ 19; 74 ¶ 15. With respect to the place of payment, the Note

stipulates that WAPA “hereby promises to pay to the order of [OpCo] at 3600

Port Jacksonville Parkway, Jacksonville, Florida” the principal sum plus

interest, and that WAPA was to make the payments via wire transfer to OpCo’s

New York bank account. See Doc. 73-1 at 3. Note payment invoices sent to WAPA

by OpCo also state that balances were payable to OpCo through its New York

bank account. See Doc. 34-1 at ¶¶ 14–15.

      WAPA asserts that since it only wired payments to the New York bank,

payment was due and made in New York, not Florida. See Docs. 20 at 5; 20-1 ¶

11. However, as the Court indicated at the motion to dismiss stage, WAPA’s

reasoning is flawed. WAPA’s debt is owed to OpCo, a Florida limited liability



                                        6
company with its headquarters and principal place of business in Florida, and

the New York account to which the Note required WAPA to wire payments did

not have an existence independent of OpCo’s Florida headquarters, which

managed, accessed, and maintained the account. Doc. 34-1 ¶ 10. Accordingly,

payment under the Note was due in Florida, not New York.

            2.   The Court’s exercise of jurisdiction comports with the Due
            Process Clause of the Fourteenth Amendment.

      The Eleventh Circuit employs a three-part test to determine whether

exercising specific jurisdiction comports with due process (or whether there are

sufficient “minimum contacts”), examining:

      (1) whether the plaintiff’s claims arise out of or relate to at least
      one of the defendant’s contacts with the forum; (2) whether the
      nonresident defendant purposefully availed himself of the
      privilege of conducting activities within the forum state, thus
      invoking the benefit of the forum state’s laws; and (3) whether the
      exercise of personal jurisdiction comports with traditional notions
      of fair play and substantial justice.

Dean v. Easterling, No. 3:19-cv-566-J-32JRK, 2020 WL 1665482, at *5 (M.D. Fla.

Apr. 3, 2020) (citing Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1355

(11th Cir. 2013)). “[W]hen inspecting a contractual relationship for minimum

contacts, [the Eleventh Circuit] follow[s] a ‘highly realistic approach’ that focuses

on the substance of the transaction: prior negotiations, contemplated future

consequences, the terms of the contract, and the actual course of dealing.”

Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1267–68




                                         7
(11th Cir. 2010) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 479

(1985)).

      In conducting due process analyses, Florida courts have “recognize[d] that

when the failure to pay a debt owed in this state, whether as the primary obligor

or guarantor, is accompanied by some other related substantial act in Florida

that is purposefully directed toward the state or its residents, the exercise of

personal jurisdiction over such nonresident defendants is proper.” deMco Techs.,

Inc. v. C.S. Engineered Castings, Inc., 769 So. 2d 1128, 1131 (Fla. 3d DCA 2000);

see also Kasparov v. Schnorenberg, No. 3:15-cv-1093-J-32PDB, 2016 WL

8846261, at *6 (M.D. Fla. Aug. 16, 2016), report and recommendation adopted,

No. 3:15-cv-1093-J-32PDB, 2016 WL 9049968 (M.D. Fla. Sept. 6, 2016) (“Failure

to pay a debt owed in Florida with ‘some other related substantial act in Florida

that is purposefully directed toward the state or its residents establishes

minimum contacts with Florida.”). As explained above, WAPA failed to make

payments due in Florida under the Note. See supra at 4–5. Nevertheless, WAPA

contends that it did not conduct any related substantial acts in Florida. See Doc.

83 at 5–6. To support this argument, WAPA relies heavily on Burke Products,

Inc. v. Access Elecs., LLC, 311 So. 3d 145 (Fla. 2d DCA 2020).

      In Burke Products, the defendant, an Ohio corporation, sent a purchase

order to the plaintiff, a Florida wholesale distributor, and the plaintiff shipped

products to the defendant, fulfilling the order. See id. at 147. The parties’


                                        8
purchase agreement required the defendant to make payments to the plaintiff’s

bank in Florida, but the defendant failed to pay the full sum due. See id. at 147–

48. Although the Burke Products court found that the defendant failed to pay

debts owed in Florida, the court determined that the defendant did not conduct

any related substantial acts in Florida. See id. at 150–51. The court came to this

conclusion because the defendant did not operate in Florida and the defendant’s

only contacts with Florida consisted of sending several purchase orders to the

plaintiff and emailing and telephoning the plaintiff’s employees in Florida to

inquire into whether its order could be expedited. See id. at 147, 150–51. 2 While

the Burke Products court acknowledged that routine communications directed at

a Florida-based company by an out-of-state defendant could support a finding of

sufficient minimum contacts, the court reasoned that email and telephone

communications simply requesting that a purchase order be expedited, such as

the defendant’s, were insufficient. See id. at 147, 150–51.

      Although WAPA does not operate or have employees in Florida, Doc. 21-1,

this case is not closely analogous to Burke Products. Based on unrebutted

evidence submitted by OpCo, WAPA has more numerous and more material

contacts with Florida than the defendant in Burke Products. WAPA engaged in

a business relationship with the Florida offices of OpCo for approximately seven


      2 In Burke Products, the defendant conceded that the breach-of-contract
provision of Florida’s long-arm statute was satisfied. 311 So. 3d at 148–49.


                                        9
years. See Doc. 34-1 ¶¶ 6, 10, 11. The relationship was centered around two

agreements—the Rental Agreement and the Note. Doc. 34-1 at 3–4. WAPA was

required to make payments due under the Rental Agreement and the Note in

Florida, and made some payments before ultimately breaching both agreements.

Docs. 34-1 ¶¶ 8–10; 74 ¶¶ 10, 16. In addition, over the course of WAPA and

OpCo’s   business    relationship,   WAPA    transmitted   numerous     material

communications to Florida-based OpCo employees: WAPA negotiated via

telephone changes to the Rental Agreement that are memorialized in thirteen

change orders, see Doc. 34-1 ¶ 12; WAPA conducted negotiations regarding its

debt under the Note with Florida-based OpCo representatives, see Doc. 34-1 ¶

13; and WAPA made various service requests to OpCo employees in Florida

concerning the operation of equipment rented under the Rental Agreement, see

Docs. 34-1 ¶ 17; 74 ¶ 9.

      Taken together, WAPA’s activities over the course of its business

relationship with OpCo demonstrate that WAPA could have reasonably

anticipated having to defend a lawsuit in Florida and purposefully availed itself

of the privilege of conducting activities in this state. See Argos Global Partner

Servs., LLC v. Ciuchini, 446 F. Supp. 3d 1073, 1088–89 (S.D. Fla. 2020)

(asserting jurisdiction over a foreign company party to a share purchase

agreement where the company directed more than forty communications into

Florida via Skype, email, and telephone throughout the course of the negotiation


                                       10
of the agreement; where the agreement required payment in Florida; amd where

the agreement was for a one-time sale and did not contemplate continuous

business relationship between the foreign company and a Florida-based entity);

Exhibit Icons, LLC v. XP Companies, LLC, 609 F. Supp. 2d 1282, 1293–94 (S.D.

Fla. 2009) (holding that numerous electronic communications, including 188

telephone calls, directed by the defendant to the forum state were sufficient to

establish personal jurisdiction) (citing Burger King, 471 U.S. at 476); see also

Cable/Home Comm. Corp. v. Network Prods., Inc., 902 F.2d 829, 858 (11th Cir.

1990) (“In our technologically sophisticated world permitting interstate business

transactions by mail, wire and satellite signals, physical presence by the

nonresident defendant is not necessary for personal jurisdiction in the forum

state”); Molex Co., LLC v. Andress, 887 F. Supp. 2d 1189, 1203 (N.D. Ala. 2012)

(collecting cases). Thus, WAPA has not shown that requiring it to litigate this

case in Florida would run afoul of the Due Process Clause. 3 See Exhibit Icons,

609 F. Supp. 2d at 1294 (“[M]odern transportation and communication have

made it much less burdensome for an out-of-state Defendant to be sued in

another state.”) (quoting Cable/Home, 902 F.2d at 858) (internal quotation marks

omitted).


      3 Contrary to WAPA’s suggestions, the Court’s ruling on the motion to
dismiss for lack of personal jurisdiction was not contingent on whether meetings
between WAPA and OpCo representatives physically occurred in Florida. See
Docs. 55, 61.


                                       11
      B.    Count I: Breach of Promissory Note Under New York Law 4

      Under New York law, “[t]o successfully establish a prima facie claim for

breach of a promissory note, a plaintiff must prove three elements: the defendant

executed a promissory note, the note contained an unequivocal and unconditional

obligation to repay, and the defendant failed to pay according to the terms of the

instrument.” Santander Bank, N.A. v. Rubin Trading Corp., 130 N.Y.S. 3d 210,

214 (N.Y. Sup. Ct. 2020); see also LG Cap. Funding, LLC, v. FLASR, Inc., 422 F.

Supp. 3d 611, 624 (E.D.N.Y. 2018). “Once a plaintiff has established its prima

facie entitlement to judgment as a matter of law, the burden then shifts to the

defendant to submit evidence establishing the existence of a triable issue with

respect to a bona fide defense.” Porat v. Rybina, 111 N.Y.S.3d 625, 632 (N.Y. App.

Div. 2019) (internal quotation marks omitted).

      OpCo has established the elements of a breach of promissory note. OpCo

has provided the Note dated May 1, 2019 and signed by WAPA’s CEO, and WAPA

admits that it executed the Note in favor of OpCo. The Note created an


      4 Under Rule 56 of the Federal Rules of Civil Procedure, a motion for
summary judgment should be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Estate of Todashev by Shibly v. United States, 815 F. App’x
446, 450 (11th Cir. 2020) (quoting Fed. R. Civ. P. 56(a)). Once the movant
“demonstrate[s] the absence of a genuine issue of material fact, the nonmoving
party must come forward with specific facts showing a genuine issue for trial.”
Johnson v. Unique Vacations, Inc., 498 F. App’x 892, 895 (11th Cir. 2012). Courts
view the evidence in the light most favorable to the non-moving party. Chavez v.
Mercantil Commercebank, N.A., 701 F.3d 896, 899 (11th Cir. 2012).


                                       12
unequivocal and unconditional obligation for WAPA to repay the debt. See Docs.

74-1 at 2; 73-4 at 8; 6 ¶ 4; 66 ¶¶ 4, 17; see also Santander Bank, 130 N.Y.S. 3d at

214 (“[The plaintiff] has established the first two elements [of a prima facie

breach of promissory note claim] by providing the Promissory Note dated May 5,

2015 that was signed by the Borrower.”). Under the Note, a failure by WAPA to

make a past due payment within five business days’ following written notice of

nonpayment by OpCo constitutes a default event. Doc. 74-1 at 4. OpCo has

submitted a declaration by Christopher King, Vice President of Commercial

Support of OpCo, stating that WAPA only made six of the twenty required

payment installments before the Note’s Maturity Date and that WAPA did not

cure its failure to make required payments under the Note after OpCo notified

WAPA on February 6, 2020 and February 27, 2020 of its past due payments. See

Docs. 74 ¶¶ 13, 15; 6-4; 6 ¶ 21; 66 ¶ 21. 5 WAPA admits that it has not made all

of the required payments and that it did not cure its failure to pay after receiving

the February 2020 notices. See Doc. 66 ¶¶ 19, 21 (admitting that WAPA hasn’t

made a payment since January 2020). In short, it is undeniable that WAPA

breached the Note. See Group 1 Auto., Inc. v. Country Imported Car Corp., No.

07-CV-1454(RRM)(WDW), 2012 WL 11955634, at *9 (E.D.N.Y. Aug. 15, 2012)

(reasoning that the defendant “breached the terms of the Promissory Note by



      5   OpCo also submitted copies of the February 2020 notices. See Doc. 6-4.


                                        13
failing to pay the amount due thereunder by September 30, 2006, despite [the

plaintiff’s] demand for payment on December 1, 2006.”).

      WAPA has proffered several defenses, but they are unmeritorious as a

matter of law. In its Answer (but not in its response to OpCo’s motion for

summary judgment), WAPA asserts that OpCo’s breach of promissory note claim

is “barred because . . . WAPA did not and could not waive its defense of sovereign

immunity.” Doc. 66 at 4. This defense fails because USVI immunities law does

not preclude courts from entering judgments against WAPA, or preclude WAPA

from using its assets to satisfy such judgments. See Lombardi v. Gov’t of Virgin

Islands, 33 V.I. 3, 9 (V.I. 1995) (reasoning that, although V.I. Code tit. 30 § 111(a)

“exempts WAPA's property from judicial process,” a plaintiff “can obtain a

judgment against WAPA and WAPA can use its assets to satisfy such a

judgment.”); Turbe v. Gov’t of Virgin Islands, 938 F.2d 427, 429 (3d Cir. 1991)

(“WAPA has a limited form of [statutory] immunity—it may be sued, but a

victorious plaintiff cannot force it to pay any judgment entered.”) (referencing

V.I. Code tit. 30 § 111(a)). 6

      WAPA also contends that OpCo’s claims are barred because OpCo

materially breached the Rental Agreement. See Doc. 66 at 4. However, OpCo



      6 The Court need not determine whether WAPA waived its immunities at
this stage. However, this issue may be material at the judgment enforcement
stage.


                                         14
correctly notes that WAPA agreed in the Note to waive all defenses, see Doc. 68

at 11, and such a waiver is enforceable under New York law. See Schron v.

Grunstein, 961 N.Y.S.2d 361 (Table) (N.Y. Sup. Ct. 2012) (“[P]arties to an

agreement may waive their defenses and [courts] will enforce validly executed

waiver clauses.”); see also Aaron v. Mattikow, 146 F. Supp. 2d 263, 266 (E.D.N.Y.

2001) (“[W]aiver clauses do serve to invalidate certain defenses in an action to

enforce a promissory note.”). In fact, under New York law, waiver clauses can

“overcome virtually any defense to enforcement.” Internet Law Library, Inc. v.

Southridge Capital Mgmt., LLC, No. 01 Civ. 6600(RLC), 2005 WL 3370542, at *7

(S.D.N.Y. Dec. 12, 2005); see, e.g., Keeseville National Bank v. Gulati, 599

N.Y.S.2d 175, 176 (N.Y. App. Div. 1993) (“[T]he notes contained an explicit

waiver of ‘all defenses, rights of set-off and rights to interpose counterclaims’;

this language is sufficient to extinguish defendant's right to rely on any possible

failure of consideration or lack of authority in his then attorney to complete the

notes.”). Thus, WAPA’s defense pertaining to OpCo’s alleged breach of the Rental

Agreement is unavailing. 7 Cf. CSX Transp. Inc. v. Emjay Envtl. Recycling, Ltd.,


      7 OpCo also correctly argues that WAPA’s defense concerning OpCo’s
alleged breach of the Rental Agreement is insufficient because it does not satisfy
Federal Rule of Civil Procedure 8(a) pleading requirements. Doc. 68 at 11. The
defense is a conclusory statement that makes no reference to how it is connected
to OpCo’s claims, which arise from the Note, not the Rental Agreement. Cf.
Schmidt v. Synergentic Commc’ns, Inc., No. 2:14–cv–539–FtM–29CM, 2015 WL
997828, at *2 (M.D. Fla. Mar. 5, 2015) (striking failure to mitigate defense
because it did not contain “any allegations connecting the defense to [the

                                        15
No. 12-CV-1865(JS)(AKT), 2014 WL 4175798, at *7 (E.D.N.Y. Aug. 20, 2014)

(“Defendant's waiver of any and all defenses and set offs is not subject to any

other reasonable interpretation . . . and the Court must enforce the clear terms

of the contract.”). 8

       C.     Counts II and III

       WAPA argues that summary judgment as to Counts II (“Services

Rendered”) and III (“Quantum Meruit”) should be denied because these claims

are duplicative of Count I (“Breach of Promissory Note.”). See Docs. 83 at 7–8; 66

at 4. OpCo counters that WAPA’s defense fails as a matter of law because, under

New York law, parties may plead in the alternative causes of action for both

breach of contract and equitable relief. See Docs. 73 at 25; 68 at 14. However,

OpCo’s statement of New York law lacks nuance. Under New York law, “a party

may only proceed under both breach of contract and quasi-contract theories

where there is a bona fide dispute as to the existence of a contract.” Benex LC v.

First Data Merch. Serv. Corp., No. 14-CV-6393(JS)(AKT), 2016 WL 1069657, at

*6 (E.D.N.Y. Mar. 16, 2016) (dismissing an unjust enrichment claim with

prejudice) (internal quotation marks omitted); see also Curtis Prop. Corp. v. Greif


plaintiff’s] claims . . . .”).
       The Court rejects any of WAPA’s defenses not specifically addressed.
       8

WAPA’s argument that OpCo’s motion for summary judgment was filed
prematurely and improperly is moot as WAPA has withdrawn its motion to
compel jurisdictional discovery, Doc. 101, and all other discovery has been
completed, Doc. 83 at 3.


                                        16
Cos., 653 N.Y.S.2d 569, 571 (N.Y. App. Div. 1997) (“The general rule is that the

existence of a valid and enforceable written contract governing a particular

subject matter precludes recovery in quasi contract for events arising out of the

same subject matter.”). Accordingly, the “[New York] Court of Appeals . . . has

upheld the dismissal of quasi-contract claims that are governed by a valid and

enforceable written contract on the grounds that such a contract precludes

recovery under a quasi-contract theory.” Eastern Consol. Prop, Inc. v. Extell Dev.

Co., 929 N.Y.S.2d 199 (Table) (N.Y. Sup. Ct. 2011). There is no dispute as to the

existence of the Note, and OpCo’s ability under New York law to enforce it. See

Docs. 6 ¶ 17; 66 ¶ 17. Thus, summary judgment is due to be denied as to Counts

II and III. Counts II and III are also due to be dismissed.

      Accordingly, it is hereby

      ORDERED:

      1.    Plaintiff Power Rental Op Co’s Motion for Summary Judgment (Doc.

            73) is GRANTED as to the breach of promissory note claim (Count

            I) and DENIED as to the Services Rendered (Count II) and Quantum

            Meruit (Count III) claims.

      2.    Plaintiff Power Rental Op Co’s Services Rendered (Count II) and

            Quantum Meruit (Count III) claims (Doc. 6 at 6–7) are DISMISSED




                                         17
             without prejudice. 9

        3.   Plaintiff Power Rental Op Co shall file a memorandum regarding its

             attorney’s fees and costs and a proposed final judgment no later than

             July 23, 2021.    10   Defendant Virgin Islands Water & Power

             Authority may file a response no later than August 9, 2021.

        4.   Plaintiff Power Rental Op Co’s Motion to Strike Defendant’s

             Affirmative Defenses (Doc. 68) is TERMINATED as moot.

        5.   Defendant Virgin Islands Water & Power Authority’s Motion to

             Compel Jurisdictional Discovery (Doc. 80) is WITHDRAWN as

             provided in Defendant’s notice (Doc. 101).

        DONE AND ORDERED in Jacksonville, Florida this 6th day of July,

2021.




       If, for any reason, OpCo can’t enforce its judgment under Count I, the
        9

Court may revisit its decision to dismiss Counts II and III.
         The Note stipulates, “If [a default event] occurs, [WAPA] shall promptly
        10

pay to [OpCo], upon demand, all reasonable costs and expenses incurred by
[OpCo] in connection with the enforcement of its rights and remedies under this
Note, including without limitation, reasonable attorneys [sic] fees and court
costs.” Doc. 73-1 at 5. OpCo has requested attorney’s fees and court costs, but has
not filed any documents specifying the fees and costs it has incurred litigating
this case. Doc. 6 ¶ 26.


                                        18
tn
Copies:

Counsel of record




                    19
